Title: Thomas Jefferson to Samuel Adams Wells, 23 June 1819
From: Jefferson, Thomas
To: Wells, Samuel Adams


          
            Dear Sir
            Monticello June 23. 19.
          
          Your favor of the 2d inst. has been duly recieved, & I answer your request to make use of the information given in mine of May 12. by a free permission to employ it for any purpose you may think useful. you suppose that the fact that six colonies were not yet matured for a separation from the parent stock could not have been known unless a vote had been taken. yet nothing easier. for the opinion of every individual was known to every one who had anxiety enough on the subject to scrutinise and calculate. there was neither concealment nor reserve on the subject on either side; and how the vote of each colony would be, if then pushed to a vote, was exactly ascertainable. nor does the appointment of a Committee to prepare an instrument of confederation offer ground of doubt; for that was but a proposition to save time provisionally, and subject to the ultimate negative of the  minority. it was moreover a necessary measure in the opinion of all whether permanent, or limited to the duration of the controversy. I certainly will not, on the authority of memory alone affirm facts in opposition to mr Galloway, judge Mckain, or any one else. but what I wrote on the paper from which I sent extracts to you, was written on the spot, in the moment, and is true; and all that remains is to reconcile to that the contradictions of others by enquiring whether they may not have confounded different subjects, or whether after such a lapse of time their memory has not been more liable to err than the litera scripta. Galloway can be no better authority than the common herd of passengers in the streets. he knew nothing but the rumors of hearsay; for he had quitted us long before. and mr Mckain was very old, and his memory much decayed when he gave his statement.
          The painting lately executed by Colo Trumbull, I have never seen: but as far back as the days of Horace at least we are told that ‘pictoribus atque poetis, Quidlibet audendi semper fuit aequa potestas.’ he has exercised this licentia pictoris, in like manner, in the surrender of York, where he has placed Ld Cornwallis at the head of the surrender, altho’ it is well known that he was excused by General Washington from appearing.
          Of the return of Massachusets to sound principles I h never had a doubt. the body of her citizens has never been otherwise than republican. her would-be dukes and lords indeed, have been itching for coronets; her lawyers for robes of ermin, her priests for lawn sleeves, and for a religious establishment which might give them wealth, power, and independance on personal merit: but her citizens who were to supply with the sweat of their brow the treasures on which these drones were to riot, would never have seen any thing to long for in the oppressions and pauperisms of England. after the shackles of Aristocracy, of the  bar & priesthood have been burst by Connecticut, we cannot doubt the return of Massachusets to the bosom of the republican family.
          
            I repeat with pleasure the assurance of my great respect & esteem.
            Th: Jefferson
          
        